                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

HUNTER HOLLINGSWORTH,

       Plaintiff,

v.                                                 No. 1:18-cv-01233-STA-jay

TENNESSEE WILDLIFE RESOURCES
AGENCY, KEVIN HOOFMAN,
UNITED STATES FISH AND WILDLIFE
SERVICE, and KYLE LOCK,

      Defendants.
______________________________________________________________________________

            ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
______________________________________________________________________________

       Before the Court is Defendants Kevin Hoofman, Kyle Lock, 1 and the United States Fish

and Wildlife Service’s Motion to Dismiss (ECF No. 34) filed August 2, 2019. Plaintiff Hunter

Hollingsworth has responded in opposition, and Defendants have filed a reply. The Motion to

Dismiss is now ripe for determination.      For the reasons set forth below, the Motion is

GRANTED.

                                      BACKGROUND

       On November 20, 2018, Plaintiff Hunter Hollingsworth filed a Complaint for the

violation of his constitutional rights pursuant to 42 U.S.C. § 1983 as well as violations of the

Tennessee Constitution and Tennessee statutory and common law. According to the Complaint,

Plaintiff owns hunting and fishing property in Benton County, Tennessee. (Compl. ¶ 7.) In


       1
         The Complaint misspells Defendant Kyle Lock’s surname as “Locke.” Because the
pleadings name “Kyle Locke” as a party, the docket also spells Lock’s last name with an “e.”
The Clerk of Court is directed to correct the spelling of Defendant Lock’s last name on the
docket.
                                               1
January 2018, Plaintiff discovered a camera mounted to a tree on his property and installed in

such a way so as to monitor Plaintiff’s coming and going at the property. (Id. ¶ 12.) The camera

had no markings, so Plaintiff removed it and stored it for safe keeping. (Id. ¶ 13.) An SD

storage card in the camera contained photographs of two men whom Plaintiff believes to be

Defendants Kevin Hoofman and Kyle Lock. (Id. ¶ 14.) The Complaint alleges that Hoofman is

an agent of the Tennessee Wildlife Resources Agency and that Lock is an agent of the United

States Fish and Wildlife Service. (Id. ¶¶ 4, 6, 8.) 2 Plaintiff’s property is posted and accessible

only by crossing the property of two other landowners, and the tree where Defendants installed

the camera is on the interior of Plaintiff’s property. (Id. ¶¶ 9, 10.) The Complaint alleges that

Defendants entered the property and installed the camera in violation of Plaintiff’s Fourth

Amendment rights under the U.S. Constitution as well as his rights under the Tennessee

Constitution. (Id. ¶ 16.) Plaintiff would also hold Hoofman and Lock liable for criminal and

common law trespass under Tennessee law. (Id. ¶ 17.)

       In their Motion to Dismiss, Defendants now argue that the Complaint fails to state a

claim for relief and, in the alternative, that Hoofman and Lock are entitled to qualified immunity.

Defendants first argue that under the “open field” doctrine, the act of placing a camera on

Plaintiff’s property did not actually infringe on Plaintiff’s Fourth Amendment rights. The United

States Supreme Court has held that an owner has no expectation of privacy in open fields,

whether actual open field or a thickly wooded area, even where the property is posted and the

state actor’s entry upon the property constitutes a trespass. Plaintiff’s hunting and fishing




       2
         The Complaint originally named the Tennessee Wildlife Resources Agency as a party to
the action. The parties later stipulated to the dismissal of the agency based on the state of
Tennessee’s sovereign immunity and the fact that the state is a not a “person” for purposes of 42
U.S.C. § 1983. Jt. Stip. of Dismissal, March 22, 2019 (ECF No. 20).
                                                2
property falls within the ambit of the open field doctrine. As such, Defendants contend that

Plaintiff has failed to allege a plausible violation of the Fourth Amendment.

       Additionally, Defendants argue that even if the Complaint has alleged such a violation,

the specific contours of the right were not clearly established. Should the Court conclude that

the open field doctrine does not apply to the placement of a camera on Plaintiff’s property, then

the Court should go on to conclude that this right or exception was not clearly established in

2017 at the time when the camera was allegedly installed. Under the circumstances, Defendants

argue that they are entitled to qualified immunity.       In their final argument for dismissal,

Defendants contend that as a federal agency, the U.S. Fish and Wildlife Agency enjoys sovereign

immunity from suit. For all of these reasons, the Court should dismiss the Complaint against

Defendants.

       Plaintiff has filed a response in opposition. Plaintiff begins by conceding his claims

against the U.S. Fish and Wildlife Agency based on the doctrine of sovereign immunity. As for

his remaining claims against Hoofman and Lock, Plaintiff argues, apparently as a factual matter,

that the tree where Defendants placed the camera does not meet the definition of an open field.

Plaintiff emphasizes that Defendants had to traverse two other gated, fenced properties to reach

the interior of Plaintiff’s property where the tree stands. Plaintiff further argues that the Fourth

Amendment is not only concerned with privacy in property but privacy in one’s person,

analogizing the placement of a surveillance camera on private property to placing a listening

device in a public telephone booth or a tracking device underneath an automobile.              And

according to Plaintiff, Article I, section 7 of the Tennessee Constitution affords even greater

privacy protection than the Fourth Amendment to the U.S. Constitution. Plaintiff argues that the

Court should hold then that the use of the camera was an unreasonable search in violation of



                                                 3
Plaintiff’s constitutional rights. As for qualified immunity, Plaintiff maintains that the law

against unreasonable searches and seizures was well established at the time of the search in light

of the Supreme Court’s decisions in Katz v. United States, 389 U.S. 347 (1967) and Jones v.

United States, 565 U.S. 400 (2012).

          In their reply, Defendants maintain that the open field doctrine applies in this case.

Defendants answer Plaintiff’s argument concerning Katz and the reasonable expectation of

privacy and show that even Judge Harlan in his concurrence in Katz recognized the distinction

between a home and an open field. Defendants also argue that Jones and the installation of a

GPS tracking device on a vehicle as an investigatory technique is distinguishable. The Supreme

Court in Jones found that a vehicle is a personal “effect” and falls squarely within the zone of

privacy protected by the Fourth Amendment. Jones specifically contrasted a home with an open

field and explained that an open field is not one of the protected areas listed in the Constitution.

In other words, nothing in these cases shows that the open field doctrine would not apply in this

circumstance. Furthermore, Defendants continue to argue that they are entitled to qualified

immunity. Plaintiff has cited no authority for his claim that the use of the camera amounts to a

search of his person by electronic means or that such a right was clearly established at the time of

the placement of the camera. Therefore, Defendants are entitled to the dismissal of Plaintiff’s

claims.

                                   STANDARD OF REVIEW

          A defendant may move to dismiss a complaint “for failure to state a claim upon which

relief can be granted” under Federal Rule of Civil Procedure 12(b)(6).           In order to avoid

dismissal under Rule 12(b)(6), a plaintiff must include in its pleading “either direct or inferential

allegations respecting all material elements necessary for recovery under a viable legal theory.”



                                                 4
Luis v. Zang, 833 F.3d 619, 625–26 (6th Cir. 2016) (quoting Kreipke v. Wayne St. Univ., 807

F.3d 768, 774 (6th Cir. 2015)). When assessing the sufficiency of a complaint, the Court must

view its factual allegations in a light most favorable to the plaintiff. Taylor v. City of Saginaw,

922 F.3d 328, 331 (6th Cir. 2019) (citing Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.

2012)). While the Court must accept all of the well-pleaded factual allegations of the pleading as

true, the Court need not accept legal conclusions masquerading as fact claims. Wood v. Moss,

572 U.S. 744, 757 n.5 (2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       Under Rule 8 of the Federal Rules of Civil Procedure, a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). Although this standard does not require “detailed factual allegations,” it does require

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action.” Iqbal, 556 U.S. at 681; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In the

final analysis, the plaintiff must allege facts that, if accepted as true, are sufficient “to raise a

right to relief above the speculative level” and to “state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 555, 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        “The doctrine of qualified immunity protects government officials from liability for civil

damages ‘unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was “clearly established” at the time of the challenged

conduct.’” Wood, 572 U.S. at 757 (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 735 (2011)).

Qualified immunity shields government officials not just from liability but also the need to stand

trial and shoulder “the other burdens of litigation.” Iqbal, 556 U.S. at 672 (citing Mitchell v.



                                                 5
Forsyth, 472 U.S. 511, 526 (1985)). “The basic thrust of the qualified-immunity doctrine is to

free officials from the concerns of litigation,” particularly “disruptive discovery.” Id. at 685

(citing Siegert v. Gilley, 500 U.S. 226, 236 (1991)). So courts should resolve the defense “as

early as possible,” Crawford-El v. Britton, 523 U.S. 574, 600 (1998), even at the pleadings stage.

Johnson v. Fankell, 520 U.S. 911, 915 (1997) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)).

                                             ANALYSIS

       The primary issue presented in Defendants’ Rule 12(b)(6) Motion is whether the

Complaint states a plausible claim for the violation of Plaintiff’s Fourth Amendment rights.

Before it reaches that issue, the Court notes that in his response to the Motion to Dismiss,

Plaintiff has conceded his claims against the U.S. Fish and Wildlife Agency. The Sixth Circuit

has remarked that “the plaintiff remains the master of its complaint” and that, if the plaintiff

“concedes that it is not bringing a claim,” then the district court “should take it at its word.”

NicSand, Inc. v. 3M Co., 507 F.3d 442, 458 (6th Cir. 2007). In light of Plaintiff’s concession

about his claims against the federal agency, the Court will dismiss the U.S. Fish and Wildlife

Agency as a party. Therefore, the Motion to Dismiss is GRANTED as to this Defendant.

       I.      Fourth Amendment Claims Under 42 U.S.C. § 1983/Bivens

       Turning now to the merits of Plaintiff’s federal constitutional claims, 42 U.S.C. § 1983

creates a “species of tort liability” for the violation of rights guaranteed in the Constitution itself.

Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017) (quoting Imbler v. Pachtman, 424 U.S.

409, 417 (1976)). Section 1983 imposes liability on a “person who, under color of any statute,

ordinance, regulation, custom or usage, of any State” subjects another to “the deprivation of any

rights, privileges, or immunities secured by the Constitution or laws.” 42 U.S.C. § 1983. In



                                                   6
Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1974), the Supreme Court

recognized a right of action similar to § 1983 against federal employees who violate an

individual’s constitutional rights. “Under the Bivens line of cases, the Supreme Court has

recognized a cause of action against federal officials for certain constitutional violations when

there are no alternative processes to protect the interests of the plaintiff and no special factors

counseling against recognizing the cause of action.” Koubriti v. Convertino, 593 F.3d 459, 466

(6th Cir. 2010). 3

        Under § 1983 and Bivens, the Court’s “threshold inquiry” is “to identify the specific

constitutional right” at issue and then apply the relevant elements and rules of an action to

vindicate the right. Manuel, 137 S. Ct. at 916 (quotation omitted). In this case the parties agree

that Plaintiff’s claims implicate the Fourth Amendment, which guarantees the “right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures . . . .” U.S. Const. amend. IV. The Fourth Amendment has as its “basic purpose . . .

to safeguard the privacy and security of individuals against arbitrary invasions by governmental

officials.” Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018) (quoting Camara v. Mun.

Court of City and Cnty. of San Francisco, 387 U.S. 523, 528 (1967)). Still, the Constitution

specifies “with some precision the places and things encompassed by its protections”: persons,


        3
          The Complaint cites § 1983 and alleges that Hoofman acted in his capacity as an
employee of the State of Tennessee and that Lock acted in his capacity as a federal agent. In
their Motion to Dismiss, however, Defendants assert that both Hoofman and Lock acted under
color of federal law, and so Bivens applies. At the pleadings stage, the Court is bound to accept
the Complaint’s allegations about each Defendant’s status as true.

        For purposes of Defendants’ Motion to Dismiss, the subtle distinctions between a Bivens
action and § 1983 appear to be immaterial. King v. United States, 917 F.3d 409, 433 (6th Cir.
2019) (noting that liability under Bivens is indistinguishable from an analogous claim under
§ 1983) (citing Butz v. Economou, 438 U.S. 478, 500–04 (1978)); see also Iqbal, 556 U.S. at
675–76 (stating that Bivens actions are the “federal analog to suits brought against state officials
under . . . 42 U.S.C. § 1983”) (quoting Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006)).
                                                 7
houses, papers, and effects. Fla. v. Jardines, 569 U.S. 1, 6 (2013) (citing Oliver v. United

States, 466 U.S. 170, 176 (1984)).

       Here Plaintiff alleges that Defendants’ warrantless installation of a camera on his

property amounted to an unconstitutional search in violation of his Fourth Amendment privacy

interests. In the context of real property, the Fourth Amendment protects “houses” against

unreasonable searches. The touchstone of the Fourth Amendment since the Founding has been

“overriding respect for the sanctity of the home.” Oliver, 466 U.S. at 178 (collecting cases). For

purposes of the Fourth Amendment, the “house” is not simply the four walls of a living space or

abode. “[A] person’s ‘house’ encompasses the dwelling and a circumscribed area of surrounding

land that is given the name ‘curtilage.’” Collins v. Virginia, 138 S. Ct. 1663, 1681 (2018) (Alito,

J., dissenting) (citing Oliver, 466 U.S. at 180).     “The protection afforded the curtilage is

essentially a protection of families and personal privacy in an area intimately linked to the home,

both physically and psychologically, where privacy expectations are most heightened.” Collins,

138 S. Ct. at 1670 (citing Calif. v. Ciraolo, 476 U.S. 207, 212–13 (1986)). What makes up the

curtilage is “fact-intensive” and determined “on a case-by-case basis.” United States v. Coleman,

923 F.3d 450, 455 (6th Cir. 2019) (citation omitted). 4 In sum, the curtilage, although not always

easily defined, is that part of the property “to which the activity of home life extends,” for

example, a front porch. Jardines, 569 U.S. at 7 (quoting Oliver, 466 U.S. at 182 n.12).




       4
          The Supreme Court has devised a four-factor test for “defining the extent of a home’s
curtilage”: (1) the proximity of the area claimed to be curtilage to the home, (2) whether the area
is included within an enclosure surrounding the home, (3) the nature of the uses to which the area
is put, and (4) the steps taken by the resident to protect the area from observation by people
passing by. United States v. Dunn, 480 U.S. 294, 301 (1987). In this case there is no real
dispute that the contested “search” did not occur in Plaintiff’s “house” or the curtilage of a
house.
                                                8
       And what about the property owner’s other real property, private property that is not

itself the owner’s home or the curtilage of the home? All of the real property extending beyond

the house and curtilage the Supreme Court has dubbed “open field.” Collins, 138 S. Ct. at 1681

(citing Oliver, 466 U.S. at 180). The distinction between house and open field is “as old as the

common law.” Hester v. United States, 265 U.S. 57, 59 (1924). The government’s intrusion

upon an open field is not considered a search of the “house,” the reason being that “open fields

do not provide the setting for those intimate activities that the Amendment is intended to shelter

from government interference or surveillance” and, perhaps to a lesser extent, open fields

“usually are accessible to the public and the police in ways that a home, an office, or commercial

structure would not be.”         Oliver, 466 U.S. at 179.         All of which is to say that

the Fourth Amendment does not “prevent all investigations conducted on private property,”

including investigations conducted in or from open fields. Id. Constitutionally speaking, “there

is no constitutional difference between police observations conducted while in a public place and

while standing in the open fields.” United States v. Dunn, 480 U.S. 294, 304 (1987).

       In light of the foregoing, the Court holds that Plaintiff has failed to state a plausible

Fourth Amendment claim against Hoofman or Lock. The Complaint alleges that Plaintiff owns

farming and hunting property and that both agents trespassed upon Plaintiff’s land to install a

camera, presumably for the purpose of monitoring Plaintiff’s movements on the property.

Plaintiff alleges that he found the camera on a tree in a location designed to record Plaintiff as he

entered and exited the property. Plaintiff further alleges that his property was posted and

landlocked by two other parcels. Even accepting these claims as true, however, they do not add

up to a Fourth Amendment violation. Nothing in the Complaint implies that Plaintiff had a home

on the property, much less that Defendants used the camera to surveil Plaintiff in his home or its



                                                 9
curtilage. It follows that Defendants mounted the camera in what can only be described as “open

field,” an area beyond the scope of the Fourth Amendment’s protections.               Without some

particular allegation to show that Defendants conducted a warrantless search of his home or the

curtilage of the home, Plaintiff has failed to allege a Fourth Amendment violation.

       The Court finds that the facts of the Complaint are squarely on point with the facts

addressed by the Sixth Circuit in its unreported decision in Spann v. Carter, 648 F. App’x 586

(6th Cir. 2016). The plaintiff in Spann alleged that agents of the Tennessee Wildlife Resources

Agency and the U.S. Fish and Wildlife Service had violated his Fourth Amendment rights by

installing multiple cameras on his hunting property. Spann, 648 F. App’x at 588. The cameras

recorded the plaintiff leading turkey hunts on the property, a violation of the plaintiff’s probation

on federal charges of hunting without a license and illegally transporting the antlers of a

“monster buck” across state lines. Id. at 587. The district court dismissed the plaintiff’s § 1983

complaint for failure to state a claim, and the Sixth Circuit affirmed. Id. at 588. The Court of

Appeals reasoned that the plaintiff’s “private farm” and hunting property constituted an “open

field,” and the agents did not therefore violate the plaintiff’s Fourth Amendment rights by

installing cameras on the property. Id. And the panel noted that the use of a camera did “not

transform their surveillance into a search requiring a warrant.” Id. at 589 (citing United States v.

Vankesteren, 553 F.3d 286, 291 (4th Cir. 2009)).

       While Spann is not binding, the Court finds it persuasive and nearly factually

indistinguishable. Hood v. Keller, 229 F. App’x 393, 398 n.5 (6th Cir. 2007) (“Unpublished

decisions of this court do not constitute binding precedent. However, they may constitute

persuasive authority ‘especially where there are no published decisions which will serve as

well.’”). Like the plaintiff in Spann, Plaintiff alleges that TWRA and U.S. Fish and Wildlife



                                                 10
agents violated the Fourth Amendment by installing a surveillance camera on his private hunting

property. And like the plaintiff in Spann, Plaintiff’s property is, for purposes of the Constitution,

an open field lacking the privacy protections of the Fourth Amendment.              Nothing in the

Complaint or Plaintiff’s arguments demonstrates to the Court why the same analysis in Spann

should not control the result in this case.

       Furthermore, Spann is consistent with decisions from other federal courts which have

held that the use of cameras by federal and state game officials to monitor private property did

not violate the constitutional rights of the property owner.        See Vankesteren, 553 F.3d at

291, cert. denied, 129 S. Ct. 2743 (2009) (holding that a state wildlife officer’s use of a hidden

video camera to record illegal trapping in an open field on private property did not violate the

Fourth Amendment); Love v. Coats, No. 4:14CV00715 SWW, 2015 WL 3972959, at *4 (E.D.

Ark. June 30, 2015) (“Because the surveillance took place in an open field, Coats was free to

install cameras on Love’s property without violating the Fourth Amendment.”).

       None of the other incidental circumstances alleged in the Complaint alter the Court’s

conclusion. Plaintiff alleges that Defendants had to commit a trespass in order to reach the tree,

which stood in the “interior” of Plaintiff’s land, where they placed the surveillance camera. The

Supreme Court considered the same issue in Oliver and concluded that “in the case of open

fields, the general rights of property protected by the common law of trespass have little or no

relevance to the applicability of the Fourth Amendment.” Oliver, 466 U.S. at 183–84 (“The law

of trespass, however, forbids intrusions upon land that the Fourth Amendment would not

proscribe.”); see also United States v. Jones, 565 U.S. 400, 420–21 (2012) (Alito, J. concurring)

(“[A] trespass on open fields, as opposed to the ‘curtilage’ of a home, does not fall within the

scope of the Fourth Amendment because private property outside the curtilage is not part of a



                                                 11
‘hous[e]’ within the meaning of the Fourth Amendment.”). And the use of a camera on a tree,

even a tree adjacent to a driveway within a posted area, does not violate the Fourth Amendment.

Johnson v. Weaver, 248 F. App’x 694, 696–97 (6th Cir. 2007) (holding that a driveway

constitutes an open field despite the owner’s “efforts to shield that area from any manner of

unwelcome guest”); see also United States v. Rapanos, 115 F.3d 367, 372–73 (6th Cir. 1997)

(“[The] presence of fences, closed or locked gates, and ‘No Trespassing’ signs on an otherwise

open field . . . has no constitutional import”).

       For his part Plaintiff argues that his theory of relief is not just that Defendants violated his

rights by “searching” his property. Plaintiff claims that Defendants’ surveillance violated his

reasonable expectation of privacy, presumably privacy in his movements through the property,

and not merely his ownership interest in the property. Plaintiff primarily relies on the Supreme

Court’s decision in Katz v. United States, 389 U.S. 347 (1967) for the proposition that “the

Fourth Amendment protects people, not places.” Katz, 389 U.S. at 351. It is true that Katz

“expanded [the] conception of the [Fourth] Amendment to protect certain expectations of privacy

as well” but only so long as the expectation is “one that society is prepared to recognize as

reasonable.” Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018) (citing Katz, 389 U.S. at

351). Plaintiff analogizes his expectation of privacy in this case with the Supreme Court’s

holding in Jones that “the Government’s installation of a GPS device on a target’s vehicle, and

its use of that device to monitor the vehicle’s movements, constitutes a ‘search.’” Jones, 565

U.S. at 404.

       The Court finds, though, that the Supreme Court’s open field decision in Oliver

forecloses Plaintiff’s argument. Oliver in no way overruled Katz or undermined its expectation

of privacy test. Oliver, 466 U.S. at 176 n.6; Allinder v. State of Ohio, 808 F.2d 1180, 1184–85



                                                   12
(6th Cir. 1987) (“Oliver did not overrule the holding in Katz . . . that the fourth amendment

protects persons and not places.”). Oliver addressed largely the same argument Plaintiff makes

here and concluded “that the open fields doctrine, as enunciated in Hester, is consistent with the

plain language of the Fourth Amendment and its historical purposes” and “accords with the

‘reasonable expectation of privacy’ analysis developed in subsequent decisions of this Court,”

including Katz. Oliver, 466 U.S. at 184. And following Oliver, the Sixth Circuit has consistently

held that a property owner has no reasonable expectation of privacy in an open field. E.g. United

States v. Houston, 813 F.3d 282, 288 (6th Cir. 2016); United States v. Anderson-Bagshaw, 509 F.

App’x 396, 403–04 (6th Cir. 2012) (holding that a “barnyard” and “pasture” constituted “open

fields” where the property owner had no reasonable expectation of privacy); United States v.

Mathis, 738 F.3d 719, 731 (6th Cir. 2013) (holding that a property owner’s subjective

expectation of privacy in an open field was unreasonable). Plaintiff simply had no reasonable

expectation of privacy in his open field property. The Court holds then that its application of the

open field doctrine does not conflict with Katz or the reasonable expectation of privacy test.

       This leaves Plaintiff’s argument that Defendants’ use of a surveillance camera to track his

movements is analogous to the impermissible use of other forms of technology like GPS to track

a citizen’s movements.     Although Plaintiff relies on Jones, the Court finds that Jones is

distinguishable. The Supreme Court’s holding in Jones resulted in no small part from its

determination that a car met the Fourth Amendment’s definition of an “effect” and was therefore

within the constitutionally protected zone of privacy. Jones, 565 U.S. at 404 (“It is beyond

dispute that a vehicle is an ‘effect’ as that term is used in the Amendment.”). So while Jones is

instructive, installing surveillance equipment on a suspect’s “effect” is hardly the same as

installing surveillance equipment in an open field. Whatever tension may exist between Oliver



                                                13
and its open field doctrine and the Supreme Court’s other line of Fourth Amendment cases

involving the use of technology to monitor a citizen’s movements, this Court is bound to apply

Oliver and the Sixth Circuit’s reading of it.

         Therefore, the Court holds that Plaintiff has failed to allege a violation of his Fourth

Amendment rights, and Defendants are entitled to judgment as a matter of law for this reason

alone.

         II. Qualified Immunity

         Even if Defendants’ use of a surveillance camera on Plaintiff’s property could be said to

have violated Plaintiff’s constitutional rights, Defendants would still be entitled to qualified

immunity. “Qualified immunity attaches when an official’s conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

City of Escondido, Calif. v. Emmons, 139 S. Ct. 500, 503 (2019) (quoting Kisela v. Hughes, 138

S. Ct. 1148, 1152 (2018) (per curiam )). 5 However, the constitutional right “must be defined

with specificity” and not “at a high level of generality.” Id. This means that the “contours” of

the right must be so definite that “any reasonable official in the defendant’s shoes would have

understood that he was violating it.” Id.

         The Court holds that even if the use of a surveillance camera on Plaintiff’s hunting

property violated Plaintiff’s Fourth Amendment rights, the specific parameters of such a right

were not so well defined in 2017 that a reasonable officer would have known that his conduct

violated the Constitution. As the Court has already noted, Oliver and the Sixth Circuit precedent

applying it clearly stand for the proposition that police surveillance conducted from an open field


         5
          The Supreme Court has held that the same qualified immunity analysis applies whether
a claim is brought under 42 U.S.C. § 1983 or Bivens. Wilson v. Layne, 526 U.S. 603, 609 (1999)
(“Although this case involves suits under both § 1983 and Bivens, the qualified immunity
analysis is identical under either cause of action.”).
                                                14
does not run afoul of the Fourth Amendment. At the very least, the Sixth Circuit’s unreported

decision in Swann held that the same agencies (TWRA and U.S. Fish and Wildlife) using the

same technique (mounting a camera) on the same kind of open field property (a hunting camp)

did not violate the property owner’s constitutional rights. While it is true that the Supreme Court

has directly addressed the use of other technologies like GPS (Jones) and cell site location data

(Carpenter) to track a suspect’s movements, the Supreme Court has never applied the same

reasoning in those cases to the use of a camera in an open field. This Court cannot say then that

the right to be free from surveillance conducted from an open field was so clearly established at

the time that a reasonable agent would have known that his conduct was unconstitutional.

Therefore, the Court concludes as an alternative holding that Hoofman and Lock would be

entitled to qualified immunity.

       III.    Supplemental Jurisdiction

       The Complaint could be read to allege claims for the violation of the Tennessee

Constitution and other claims under Tennessee law. See Compl. ¶ 1 (stating that Plaintiff

brought suit under the U.S. Constitution and 42 U.S.C. § 1983 as well as Article I, section 7 of

the Tennessee Constitution, Tennessee common law, and Tenn. Code Ann. §§ 39–14–405, 406).

Insofar as Plaintiff has asserted claims under Tennessee law, the Court has discretion to take

jurisdiction over these claims only by virtue of 28 U.S.C. § 1367(a), which grants district courts

“supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. § 1367(a).

       Having now dismissed the claims over which it has original subject-matter jurisdiction,

the Court must next determine whether it should exercise supplemental jurisdiction over



                                                15
Plaintiff’s state law claims. “With respect to supplemental jurisdiction in particular, a federal

court has subject-matter jurisdiction over specified state-law claims, which it may (or may not)

choose to exercise.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). “[I]f there

is some basis for original jurisdiction, the default assumption is that the court will exercise

supplemental jurisdiction over all related claims.” Veneklase v. Bridgewater Condos, L.C., 670

F.3d 705, 716 (6th Cir. 2012) (Campanella v. Commerce Exch. Bank, 137 F.3d 885, 892 (6th

Cir. 1998)). However, district courts may decline to exercise supplemental jurisdiction over a

related claim if any of the following circumstances apply:

       (1) the claim raises a novel or complex issue of State law,
       (2) the claim substantially predominates over the claim or claims over which the
       district court has original jurisdiction,
       (3) the district court has dismissed all claims over which it has original
       jurisdiction, or
       (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

       28 U.S.C. § 1367(c).

Even when one of these statutory conditions applies, the district court may nevertheless exercise

supplemental jurisdiction over state law claims “if recommended by a careful consideration of

factors such as judicial economy, convenience, fairness, and comity.” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988). The district court enjoys “broad discretion” in this regard.

Phaneuf v. Collins, 509 F. App’x 427, 434 (6th Cir. 2012) (citing Musson Theatrical, Inc. v. Fed.

Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996)).

       The Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining claims

under Tennessee law. “When district courts dismiss all claims independently qualifying for the

exercise of federal jurisdiction, they ordinarily dismiss as well all related state claims.” Artis v.

Dist. of Columbia, 138 S. Ct. 594, 597–98 (2018). In this case, Plaintiff’s § 1983 and Bivens



                                                 16
claims were the basis of the Court’s federal question jurisdiction under 28 U.S.C. § 1331. The

Court has concluded that the Complaint fails to state a plausible claim for relief under federal

law. Under the circumstances, the Court declines to retain jurisdiction over Plaintiffs’ various

Tennessee law claims. Therefore, the Court DISMISSES those claims without prejudice to re-

file them in the courts of the state of Tennessee.

                                          CONCLUSION

       Defendants’ Motion to Dismiss is GRANTED. All of Plaintiff’s claims against the U.S.

Fish and Wildlife Agency are dismissed with prejudice. The Complaint fails to state a plausible

claim against Hoofman or Lock for the violation of Plaintiff’s Fourth Amendment rights, and

even if it had, Hoofman and Lock would be entitled to qualified immunity.           The federal

constitutional claims against Hoofman and Lock are dismissed with prejudice.         The Court

declines to exercise supplemental jurisdiction over Plaintiffs’ remaining claims under state law

pursuant to 28 U.S.C. § 1367(c)(3). Plaintiffs’ state law claims against Hoofman and Lock are

dismissed without prejudice.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: October 21, 2019.




                                                 17
